Citation Nr: 0026541	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  99-13 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of neck and right shoulder injuries.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his sister






INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

The claims file contains a report of rating decision in 
August 1996 wherein entitlement to service connection for 
neck and right shoulder disorders was denied as not well 
grounded, and a permanent and total disability for pension 
purposes was denied.

The current appeal arose from an August 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  

The RO affirmed the previous denial of entitlement to service 
connection for residuals of neck and right shoulder injuries, 
denied entitlement to service connection for PTSD, and 
granted entitlement to a permanent and total disability 
rating for pension purposes.

The veteran and his sister provided oral testimony before the 
undersigned Veterans Law Judge via videoconference with the 
RO in October 1999, a transcript of which has been associated 
with the claims file.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

In accordance with the United States Court of Appeals for 
Veterans Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  Hence the Board will 
proceed with a determination of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for residuals of neck and 
right shoulder injuries which was previously denied in August 
1996.


FINDINGS OF FACT

1.  The RO determined that the claim of entitlement to 
service connection for neck and right shoulder disorders was 
not well grounded when it issued an unappealed  rating 
decision in August 1996.

2.  Evidence submitted since the August 1996 rating decision 
bears directly and substantially upon the issue at hand, and 
because it is neither duplicative or cumulative, and is 
significant, it must be considered in order to fairly decide 
the merits of the claim.

3.  The claim of entitlement to service connection for 
residuals of neck and right shoulder injuries is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

4.  The claim of entitlement to service connection for PTSD 
is supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  Evidence submitted since the August 1996 rating decision 
wherein the RO denied entitlement to service connection for 
neck and right shoulder disorders is new and material, and 
the veteran's claim for those benefits has been reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991);  38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (1999).

2.  The claim of entitlement to service connection for 
residuals of neck and right shoulder injuries is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

A review of the service medical records discloses that the 
veteran denied all pertinent symptomatology when he completed 
the report of medical history portion of the August 1967 pre-
induction examination.  The report of general medical 
examination for induction shows that the clinical evaluation 
of all pertinent multiple body systems was normal.

In July 1969 the veteran was reported as having been in a 
truck accident and to have presented with neck pain.  On 
examination he was found to have sprain of neck muscles.  An 
x-ray was negative for any abnormalities.  In September 1969 
he was noted to have accidentally injured his right shoulder, 
and to still complain of pain.  There was tenderness over the 
proximal right one third of the right clavicle.

The veteran denied all pertinent symptomatology when he 
completed the report of medical history portion of the 
January 1970 release from active duty examination.  The 
report of general medical examination for release from active 
duty shows that clinical evaluation of multiple body systems 
was negative for any abnormalities.  The service medical 
records were totally negative for any evidence or findings of 
a psychiatric abnormality.

The veteran's record of service (DD-214) shows that his 
military occupational specialty was bridge specialist.  His 
decorations include a Vietnam Service Medal with two Bronze 
Service Stars, and a Vietnam Campaign Medal with a 1960 
Device.  His personnel records show that he served in the 
Republic of Vietnam from July 1968 to July 1969.  His 
military education was reported as light vehicle driver.

In August 1996 the RO determined that the veteran's claim of 
entitlement to service connection for neck and right shoulder 
disorders was not well grounded as no disorders of the neck 
and right shoulder had been shown by the evidence of record.

A clinical impression of PTSD was provided in a VA medical 
record dated in December 1996.

VA conducted a general medical examination of the veteran in 
March 1998.  He pertinently reported that he had injured his 
right shoulder in Vietnam when a truck turned over.  There 
was a pertinent clinical assessment of a right shoulder 
injury.

VA conducted a special orthopedic examination of the veteran 
in March 1998.  He reported that while stationed in Vietnam 
in 1969, he drove a dump truck down an oiled or tar road.  
Another dump truck stopped in front of him and he put his 
brakes on, spun around, and then slowly and magnificently 
turned over down into the creek below.  He was initially 
going to jump from the vehicle but decided against it since 
it was going to roll over him.  He jumped back into the cab, 
got banged around, and finally got out only to have the 
vehicle settle back the other way.  

Apparently a tie rod from the front steering mechanism struck 
him at the base of the neck on the right hand side.  He had 
immediate pain and soreness.  He received conservative 
treatment and had a sling applied.  He went home with a sling 
on, and discarded it after three weeks.  He had had 
intermittent pain in that area at the base of the right neck 
about every one to three months.  The examiner diagnosed a 
contusion of the right cervical spine and right shoulder 
girdle muscles.  X-ray of the cervical spine disclosed a 
minimal osteophyte in the C5 cervical vertebral body.  X-ray 
of the right shoulder was unremarkable.

VA conducted a special psychiatric examination of the veteran 
in March 1998.  The examiner considered the veteran to be a 
reliable informant.  He reported that he had had bad dreams 
which had increased recently.  He was on medication for 
depression.  When asked what incidents of service were 
particularly stressful, he reported the incident of the 
turnover of a truck.  He reported a man on a stretcher who 
had been blown up.  As he described his situation he wept 
uncontrollably.  


He also described a situation wherein he felt he was picked 
on by a company commander.  The examiner pertinently 
diagnosed chronic PTSD.  The examiner linked the diagnosis to 
stressors in service.

The veteran and his sister provided oral testimony before the 
undersigned Veterans Law Judge via a videoconference hearing 
with the RO in October 1999, a transcript of which has been 
associated with the claims file.  The veteran elaborated on 
his stressors referable to service in Vietnam, and recounted 
the circumstances of injury of his neck and right shoulder as 
the result of a truck accident in service.


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).




Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108;  
38 C.F.R. § 3.156(a).

The Court has held that, when "new and material evidence' is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by an appellant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim shall be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).



If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  Elkins v. West, 
12 Vet. App. 209, 218-219 (1999).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins, supra, that by the ruling in 
Hodge, supra, the Federal Circuit Court "effectively 
decoupled" the determinations of new and material evidence 
and well groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999).

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Brown, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, 212 F.3d 1255 (Fed. 
Cir. 2000).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Continuous service for 90 days or more during a period of 
war, and post service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).


Where there is a chronic disease shown in service or within 
the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).

Eligibility for service connection of a well-grounded PTSD 
claim requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999) (emphasis added); see 
38 U.S.C.A. § 1154(b) (West 1991); see also Cohen v. Brown, 
10 Vet. App. at 138; Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).





However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

The Board notes that 38 C.F.R. § 3.304(f), as written above 
was amended to conform to the Cohen holding.  64 Fed. Reg. 
32807 (1999).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the previous regulation, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed in-service stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded a combat citation, such as the 
Purple Heart Medal, Combat Infantryman Badge, or similar 
combat citation, will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed in-
service stressor.  38 C.F.R. § 3.304(f).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
residuals of neck and right shoulder 
injuries.

The veteran seeks to reopen his claim of entitlement to 
service connection for residuals of neck and right shoulder 
injuries which the RO denied in August 1996.  

When a claim is finally denied by the RO, it may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7015; 38 C.F.R. 
§ 3.104(a).

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
adjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and not merely cumulative of evidence previously of 
record.

The Board notes that when the RO originally denied 
entitlement to service connection for neck and right shoulder 
disorders in August 1996, while the service medical records 
showed injuries, the separation examination and post service 
medical documentation of record was negative for any disorder 
of the neck or right shoulder.

Evidence has been submitted which was not in the record at 
the time of the August 1996 rating decision.  The evidence 
presented since the August 1996 rating decision consists of 
hearing testimony and VA examination reports.  The VA 
examination conducted in March 1998 shows that the veteran 
has identifiable and diagnosed disorders of the cervical 
spine and right shoulder.

The fact that the veteran currently has disorders of the neck 
and right shoulder, disorders which were not shown prior to 
the previous August 1996 denial, constitutes new and material 
evidence as it bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

As the Board noted earlier, the Court recently announced a 
three-step test with respect to new and material cases.  
Under the Elkins test, VA must first determine whether the 
appellant has submitted new and material evidence under 
section 3.156 to reopen the claim; and if so, VA must 
determine whether the claim is well grounded based upon a 
review of all the evidence of record; and lastly, if the 
claim is well grounded, VA must proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Elkins, supra.

As new and material evidence has been submitted to reopen the 
appellant's claim of entitlement to service connection for 
residuals of neck and right shoulder injuries, the first 
element has been met.  Accordingly, the Board's analysis must 
proceed to the next element; that is, a determination as to 
whether the claim of entitlement to service connection for 
residuals of neck and right shoulder injuries is well 
grounded.  Butler v. Brown, 9 Vet. App. 167, 171.

Whether the claim of entitlement to 
service connection for residuals of neck 
and right shoulder injuries is well 
grounded.

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for residuals 
of neck and right shoulder injuries must be denied as not 
well grounded.

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

The Board notes that undoubtedly the service medical records 
document sustention of injury involving the neck and right 
shoulder in connection with a truck accident; however, no 
disorder of either the neck or right shoulder was shown when 
the veteran was examined for separation from service in 1970.  
It was not until 1998, nearly 30 years later, that the 
veteran was found to have abnormalities of the neck and right 
shoulder.  The veteran has submitted no competent medical 
evidence of a nexus between his current neck and right 
shoulder disorders, and the service reported trauma to the 
neck and right shoulder.

In addition, there is no evidence that the veteran was 
diagnosed with any chronic disease in service or during an 
applicable presumption period.  Neither is there medical 
evidence of a relationship between the veteran's current neck 
and right shoulder disorders and any alleged continuity of 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
McManaway v. West, 13 Vet. App. 60 (1999); Savage v. Gober, 
10 Vet. App. 488 (1997).

The veteran's own opinions and statements will not suffice to 
well ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's current neck and right shoulder disorders are 
related to traumatic injuries sustained during service.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
requested and/or obtained that would well ground his claim.  
McKnight v. Gober, 131 F.3d 2483 (Fed. Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

In this regard, the Board notes that the RO requested and 
associated with the claims file a substantial quantity of VA 
medical treatment reports, and made exhaustive efforts to 
obtain a complete evidentiary record.  During the October 
1999 hearing the representative submitted an authorization to 
obtain the medical records of Dr. RA, a private physician, 
alleged to be pertinent to the veteran's claim.  However, 
correspondence dated in May 1996 which was already on file 
from Dr. RA shows that after an exhaustive search, he was 
unable to locate any records referable to treatment of the 
veteran.

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a nexus 
between his current neck and right shoulder disorders, and 
trauma in service.  Consequently, the Board concludes that 
his claim of entitlement to service connections for residuals 
of neck and right shoulder injuries is not well grounded.  
38 U.S.C.A. § 5107(a).



The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Rabideau v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim of entitlement to service connection 
for residuals of injuries to the neck and right shoulder are 
not well grounded, the doctrine of reasonable doubt has no 
application to his claim.

The Board considered and denied the veteran's claim on the 
same ground as did the RO.  In this regard he was afforded 
the opportunity by the RO to submit additional evidence and 
argument on his claim.  He was afforded the opportunity to 
present oral testimony.  The Board finds no prejudice to the 
veteran in the Board's present consideration of whether his 
claim of entitlement to service connection for residuals of 
neck and right shoulder injuries is well grounded.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

As the Board noted earlier, the Court recently announced a 
three-step test with respect to new and material cases.  
Under the Elkins test, VA must first determine whether the 
appellant has submitted new and material evidence under 
section 3.156 to reopen the claim; and if so, VA must 
determine whether the claim is well grounded based upon a 
review of all the evidence of record; and lastly, if the 
claim is well grounded, VA must proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Elkins, supra.

As the Board noted earlier, the veteran met the first 
element; that is, he presented new and material evidence to 
reopen his claim of entitlement to service connection for 
residuals of injuries of his neck and right shoulder.  
However, the Board has determined that the veteran's claim is 
not well grounded.  As the second element has not been met, 
the Board's analysis must end here.  Butler v. Brown, 9 Vet. 
App. at 171.

Entitlement to service connection for PTSD.

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD is well grounded.  38 U.S.C.A. 
§ 5107(a).  The veteran has presented lay testimony of in-
service stressors, he has a current diagnosis of PTSD, and a 
VA physician has attributed his current PTSD disability to 
Vietnam-related stressors.  Therefore, the claim of service 
connection for PTSD is found to be well grounded, and is 
further addressed in the remand portion of this decision.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for neck 
and right shoulder disorders, the appeal is granted to this 
extent.

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for residuals of neck and 
right shoulder injuries.

The veteran has submitted a well-grounded claim of 
entitlement to service connection for PTSD.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the veteran has established a well-grounded claim of 
service connection for PTSD, the duty to assist attaches.  VA 
has a duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).  The Board is 
of the opinion that further development is required.

In this case the veteran has alleged a variety of combat-
related stressors that he experienced while in Vietnam.  In 
particular, the Board notes his reference to having seen the 
body of a soldier that had been blown up, enemy rocket and 
mortar attacks, observance of mutilated bodies, etc.  

As a minimum, the veteran must indicate the location and 
approximate time of stressful event(s) in question.  See VA 
Adjudication Procedure Manual M21-1 (M21-1), Part III, 
Paragraph 5.14.

The Board is of the opinion that the veteran has already 
provided information with respect to stressors, but must be 
requested to clarify the stressors or provide more specific 
dates or other information regarding his stressors.

In light of the above, the case is remanded to the RO for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
reports from all sources identified whose 
records have not previously been 
obtained. Regardless of the veteran's 
response, the RO should secure all 
outstanding VA treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  The RO should request the veteran to 
provide more specific details regarding 
his stressors.  He should be requested to 
provide as specifically as possible, the 
dates and locations of these alleged 
stressors and any other information 
pertinent to verification.

The veteran is advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events, and that he must be specific as 
possible, because without such details, 
an adequate search for verifying 
information cannot be considered.

3.  The RO should review the claims file 
and prepare a summary of the unverified 
claimed stressors based on review of all 
pertinent documents, to include the 
veteran's statements, testimony, and all 
medical records.

The summary and all associated documents, 
including a copy of this remand, all 
available service and personnel records, 
and any written stressor statements 
should then be sent to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, Virginia, 22150, 
to obtain verification of the claimed 
stressors.

4.  Thereafter, if and only if any of the 
alleged stressors has been verified, the 
RO should afford the veteran a VA special 
psychiatric examination by a specialist 
who has not previously examined or 
treated him.

The claims file, a separate copy of this 
remand, the stressor list compiled by the 
RO, and any information provided by the 
USASCRUR, must be provided to the 
examiner for review prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report in this regard.  
Any further indicated special studies, 
including psychological studies, should 
be accomplished.

The examiner must determine whether the 
veteran has PTSD and, if so, whether the 
in-service stressor(s) is or are 
sufficient to produce PTSD.  The examiner 
should utilize DSM-IV in arriving at 
diagnoses and identify all existing 
psychiatric diagnoses.  If PTSD is 
diagnosed, the examiner should explain 
whether and how each of the diagnostic 
criteria is/are or is/are not satisfied.  
Again, if PTSD is diagnosed, the examiner 
must identify the verified stressor(s), 
supporting the diagnosis.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for PTSD.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 


